Citation Nr: 0408725	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a low back 
disorder, to include arthritis and the residuals of spinal 
anesthesia.

4.  Entitlement to service connection for a cardiac disorder.

5.  Entitlement to service connection for bilateral hip 
arthritis.

6.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from October 1942 to February 1946.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2001 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the appellant's claims of entitlement 
to service connection for glaucoma, hearing loss, a low back 
disorder, a cardiac disorder, arthritis of the hips and a 
hiatal hernia.

In June 2003, a Travel Board hearing was held at the RO 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of that hearing has 
been associated with the claims file.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claims.

2.  Service medical records contain no findings or diagnoses 
of any glaucoma, hearing loss, low back disorder, cardiac 
disorder, hip arthritis or a hiatal hernia, nor were any such 
disorders demonstrated until many years after the appellant's 
separation from active duty.

3.  There is no competent medical evidence of any nexus 
between the appellant's current glaucoma, hearing loss, low 
back disorder (including arthritis and residuals of spinal 
anesthesia), cardiac disorders, hip arthritis or his current 
hiatal hernia and his active service.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated in service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).

2.  No hearing loss was incurred in or aggravated by service, 
nor may any such hearing loss be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2003).

3.  No low back disorder or bilateral hip disorder was 
incurred in or aggravated in service, nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
3.102, 3.159, 3.303, 3.307, 3.309 (2003).

4.  A cardiac disorder was not incurred in or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).

5.  A hiatal hernia was not incurred in or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that service connection for glaucoma and bilateral 
hearing loss is not warranted.  The Board also finds that 
service connection for a low back disorder, to include 
arthritis and the residuals of spinal anesthesia, is not 
warranted.  Lastly, the Board finds that service connection 
for a cardiac disorder, bilateral hip arthritis and a hiatal 
hernia is not warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his June 2003 Travel Board hearing 
that he had first been treated for arthritis in 1946 and 
1948.  He said that he had been unable to get the associated 
records.  He testified that he had pain in his back after his 
hernia operation in service and that he continued to have 
back pain.  See Travel Board Hearing Transcript pp. 3-4.  The 
appellant also testified that that had heart trouble while he 
was in service and that he suffered a coronary occlusion in 
1959.  He further testified that his hearing loss began in 
1943, when he had a severe cold and his ears popped because 
of the high altitude.  He said that he experienced problems 
hearing when attending school in September 1946.  See Travel 
Board Hearing Transcript pp. 5 and 11.  The appellant said 
that he had received a classification in service because of 
his back and that the arthritis in his hips started in the 
late 1940s.  He said that the hip problem got progressively 
worse after he had the back problem.  The appellant also said 
that a doctor had told him that the pain down his hips was 
caused by an injury to the spine.  He testified that he had 
been seeing a doctor since 1981 for treatment for his heart 
and back problems and that he had seen another doctor prior 
to that, starting in 1959.  See Travel Board Hearing 
Transcript pp. 6-7.  The appellant also stated that he had 
had glaucoma in service, but that no one had informed him of 
it; he said that he was diagnosed with glaucoma in both eyes 
in 1970.  The appellant further testified that he did not 
know when his hiatal hernia was detected, but maintained that 
the medical records show that he had a hiatal hernia in 
service.  See Travel Board Hearing Transcript pp. 7-8.  
Finally, the appellant testified that he believed that the 
spinal tap he was given during his in-service hernia 
operation was the cause of his back problems.  See Travel 
Board Hearing Transcript p. 14.

In various written statements submitted by the appellant, he 
stated that his hearing loss, low back disorder, heart 
trouble, hiatal hernia and glaucoma existed at the time of 
his discharge from service.  The appellant also stated that 
he was unable to obtain the treatment records from the 
doctors who treated him shortly after service.

I.  Evidence.

Review of the appellant's service medical records reveals 
that the appellant underwent an entrance medical examination 
in September 1942; his blood pressure was 120/80; his left 
ankle was enlarged; his left testicle was enlarged; he had 
bilateral compound hyperopic astigmatism; chronic follicular 
tonsillitis; right and left visual acuity of 20/20; and 20/20 
bilateral hearing.  In October 1942, the appellant was 
treated for an infection in his left fourth toe, toothaches 
and tonsillitis.  In November 1942, the appellant underwent a 
hernia repair; anesthesia was administered intraspinally.  A 
year later, he was treated for infections of each big toe and 
for acute nasopharyngitis and a mild grippal infection.  From 
May to August of 1944, he was treated for problems with his 
toes.  In March 1945, the appellant complained of aching in 
the left varicocele.  In May 1945, he was diagnosed with 
nasopharyngitis.  Also that month, he was noted to have an 
old fracture of the left ankle with partial paralysis.  He 
was rated 313111 on the PULHES scale and was excused from 
running, jumping and long marches because of the left ankle.  
The appellant underwent a separation examination in February 
1946.  On physical examination, the blood pressure reading 
was 108/88.  The appellant's cardiovascular system was rated 
normal.  No defects of the eyes or musculoskeletal system 
were observed.  The appellant's uncorrected vision was 20/20 
in each eye.  Hearing was 15/15 whispered voice in each ear.

The appellant submitted an application for pension or 
compensation in February 1946; he reported a hernia operation 
in 1942.  The appellant underwent a VA medical examination in 
August 1946; he was claiming residuals of a hernia operation.  
On physical examination, blood pressure was 130/80.  The 
internal and external structures of each eye were normal.  
Uncorrected vision was 20/20 in each eye.  The appellant 
could hear ordinary conversation at 20 feet in each ear.  
There were no friction rubs or murmurs of the heart.  The 
digestive system was normal.  There was no evidence of 
rheumatism.  

The evidence of record includes a written statement from a 
pharmacist dated in June 2001.  The pharmacist stated that he 
had known the appellant since 1939, and that, in the spring 
of 1946, the appellant had to take treatment for arthritis 
and that he had filled the appellant's prescriptions.  The 
Board notes that the pharmacist did not specify which body 
part was arthritic.

The evidence of record includes a written statement from a 
friend of the appellant dated in June 2001.  The friend 
stated that the appellant had experienced problems with his 
hearing when he was attending school in September 1946, and 
that he had to drop a class because of it.  He also stated 
that the appellant's hearing has gotten progressively worse 
since that time.

The appellant submitted a VA Form 21-526 in February 2000; he 
reported lower back trouble, hearing problems, chronic heart 
trouble, arthritis of the spine and hip, afibrillation, 
hiatal hernia and glaucoma.  He indicated that these problems 
began in service.  The appellant reported treatment for sinus 
problems.

In a June 2001 written statement, the appellant reported that 
he only had 35 percent hearing in one ear and 30 percent 
hearing in the other.  He said that he had glaucoma with a 
loss of a great percentage of sight in his left eye and that 
he did not get treatment for glaucoma until later years 
because he was not told that he had glaucoma when he was 
separated from service.

Private medical records dated between 1980 and 1996 indicate 
that the appellant was treated for a cataract of the right 
eye in 1993.  A June 1980 treatment note states that the 
appellant had had open angle glaucoma bilaterally since 
January 1971, and that he had had a myocardial infarction in 
1959.  

A June 2001 written statement from another private doctor 
indicates that he had been treating the appellant for ten 
different conditions.  Treatment records dated between 1998 
and 2001 reveal diagnoses that included cardiovascular 
disease and degenerative arthritis.  A June 1998 note 
indicates that the appellant's active but stable problems 
included glaucoma and a hiatal hernia.  A November 1998 note 
indicates that the appellant complained of having difficulty 
hearing; the clinical impression was hard of hearing with new 
problems of otitis externa and media.  

The evidence of record includes medical treatment records of 
a private orthopedic surgeon dated between 1990 and 1999.  
The note from an April 1995 clinic visit states that films of 
the lumbar spine revealed "hips okay."  Degenerative 
changes were observed on various segments of the lumbar 
spine.  The appellant was involved in a motor vehicle 
accident in November 1995.  In April 1996, the appellant 
sought treatment for an acute onset of severe back and leg 
pain.  In May 1997, the appellant fell on his right hip and 
leg.

The evidence of record includes treatment reports of a 
private doctor for the period between 1995 and 2000.  A 
January 1995 audiometric report indicates that the appellant 
had worn hearing aids for approximately 20 years; he was 
noted to have moderate to profound sensorineural hearing 
loss.  A July 1997 written statement from that private doctor 
indicates that the appellant was hospitalized in January 
1996, due to an accidental fall.  This doctor also indicated, 
in a November 1997 medical report, that the appellant was 
involved in a car accident in June 1997.

The report of KUB (kidney, ureter, bladder) testing performed 
in July 1996 revealed the existence of a Schatzki's ring with 
a moderate size intermittent sliding type hiatal hernia.  
Radiographic examination of the right hip conducted in May 
1997 revealed no bony abnormalities of the right hip.  

The most recent medical evidence of record is a written 
statement from a private doctor dated in December 2002.  This 
doctor states that he had treated the appellant for a long 
period of time and that he had obtained from the appellant a 
medical history that included a description of a back injury 
in November 1942.  He said that the appellant had told him 
many times of his painful back and how it was related to the 
in-service accident.  The doctor opined that the appellant 
does suffer disability because of the accident he described 
because he has severe degenerative arthritis in his back and 
has had for a long time that, according to the appellant, 
began in 1942.

II.  Analysis.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record in the present 
case, the Board concludes that the weight of the evidence is 
against a finding that any glaucoma or any hearing loss had 
its onset during the appellant's service.  The Board also 
concludes that the preponderance of the evidence is against a 
finding that that any chronic acquired low back or hip 
disorder, including any arthritis, had its onset during the 
appellant's active service.  Finally, the Board concludes 
that the weight of the evidence is against a finding that any 
cardiac disorder or a hiatal hernia had its onset during the 
appellant's active service.

The appellant contends that he suffered from various 
conditions while in-service and that he now suffers from the 
same or related disorders.  Viewing the evidence in a light 
most favorable to the appellant, the evidence of record 
indicates that he received in-service treatment for a hernia 
in 1942, and that this condition resolved without sequelae 
involving the back.  There is no medical evidence of record 
to establish that he suffered any residual of the November 
1942 hernia repair or that he was ever treated for, or 
diagnosed with any glaucoma, any hearing loss, any low back 
disorder, any arthritis, any hip disorder, any cardiac 
disorder or a hiatal hernia.  There is no evidence of record 
that the appellant suffered from any one of these disorders 
to a compensable degree within one year of his separation 
from service.  The appellant was first diagnosed with 
glaucoma in 1971, and a hiatal hernia was not demonstrated 
until 1996.  The first documentation of any cardiac disorder 
dates from 1959, more than thirteen years after the 
appellant's separation from service.  Complaints of hearing 
loss date to the mid-1970s.  There is no documentation of any 
arthritis dated before 1990.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated lumbar spine and hip 
disorders, including arthritis, cannot be said to be related 
to service by way of direct incurrence or by manifestation 
within the presumptive period, the Board concludes that the 
claim for entitlement to service connection for a lumbar 
spine disorder and a bilateral hip disorder must be denied.  
The Board also notes that the evidence of record is not in 
equipoise on the question of whether the appellant's 
glaucoma, hearing loss, cardiac disorders and hiatal hernia 
should be service connected.

With regard to the appellant's claims for a glaucoma, hearing 
loss, cardiac disorders, arthritis (of the low back or either 
hip) and a hiatal hernia, there is no medical evidence of 
record to establish that he complained of, or was treated 
for, any glaucoma, hearing loss, cardiac disorder, any 
arthritis of the low back or hips, or a hiatal hernia while 
he was on active duty.  There is no medical evidence of 
record to demonstrate that the appellant suffered from any 
low back disorder as a result of the November 1942 hernia 
operation.  There is no evidence of record that the appellant 
suffered from any hearing loss or any arthritis of the low 
back or hips or any cardiac disorder to a compensable degree 
within one year of his separation from service.  The absence 
of any evidence of any of the six claimed disabilities in the 
service medical records or of persistent symptoms of any 
claimed disability between 1946 and 1959 constitutes negative 
evidence tending to disprove the assertion that the appellant 
was disabled from any claimed condition during his service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of continuing symptoms until many years after the 
appellant's 1946 separation from service is itself evidence 
which tends to show that no claimed condition was incurred in 
service or that an injury to the back, if any, did not result 
in any disability.
In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See also Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition, the "absence" of evidence or "negative" 
evidence of any of the claimed conditions during service is 
supported by affirmative evidence that tends to show that 
none of the claimed disorders was incurred during that time.  
Such affirmative evidence consists of the February 1946 
examination report pertaining to the appellant's release from 
active duty.  Clinical evaluation of the affected claimed 
body parts by the examiner at that time was normal.  
Furthermore, none of the claimed conditions was observed 
during the August 1946 VA medical examination.  The finding 
of "normal" on said clinical evaluations is medical 
evidence indicating that none of the claimed disorders was 
present on examination in February 1946, or in August 1946.  
Thus, this is positive evidence that the appellant was not 
suffering from any of the claimed disorders during active 
duty.  The Board notes that the written statements of the 
appellant that he suffers from glaucoma, hearing loss, a low 
back disorder, a cardiac disorder, arthritis of the lumbar 
spine and both hips and a hiatal hernia that are each 
causally connected to his active service are not probative as 
there is no evidence in the record that the appellant has any 
medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's six claimed 
disorders and his military service.  Moreover, it is not 
shown that any of his current disorders are proximately due 
to, the result of, or aggravated by service or by a service-
connected disease or injury.  In this regard it is noted that 
service medical records are negative for a diagnosis of any 
of the six claimed disorders.  The Board notes that the 
December 2002 private medical opinion as to the low back was 
based on a history and information given by the appellant and 
that the opinion was rendered without the benefit of a review 
of the appellant's service medical records or the claims file 
and thus without knowledge of the appellant's symptoms in 
service.  The Board is not bound to accept that doctor's 
opinion under such circumstances.  See Swann v. Brown, 5 Vet. 
App. 229 (1993); see also, Elkins v. Brown, 5 Vet. App. 474 
(1993).  Therefore, there is no competent medical opinion of 
record etiologically relating any of the appellant's six 
claimed disorders to any in-service occurrence or event.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's six claimed 
conditions are not related to his active service.  While it 
is apparent that the appellant does suffer from glaucoma, 
bilateral hearing loss, lumbar spine and hip arthritis, as 
well as cardiac disorders and a hiatal hernia, the medical 
evidence of record as a whole supports the proposition that 
there is no etiological relationship between the origin 
and/or severity of any one of these conditions and service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claims of service 
connection for a glaucoma, bilateral hearing loss, a low back 
disorder, to include arthritis, a cardiac disorder, a 
bilateral hip disorder and a hiatal hernia.  As such, the 
evidence is insufficient to support a grant of service 
connection for any one of these disorders.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's six service connection claims.  Since the 
preponderance of the evidence is against each of the six 
service connection claims, the benefit of the doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

In so concluding, the Board notes that the evidence in this 
case is sufficient to decide the six claims on appeal and 
further development by obtaining examinations or medical 
opinions is not necessary.  An examination or medical opinion 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, the information and evidence of record does contain 
sufficient competent medical evidence to decide the six 
service connection claims on appeal and no information or 
evidence of record establishes that the veteran suffered an 
event, injury, or disease in service, or indicates that any 
of the six claimed disorders or symptoms thereof may be 
associated with an established event, injury, or disease, if 
any, in service.

III.  Veterans Claims Assistance Act.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the 
September 2002 Statement of the Case (SOC) and the December 
2002 Supplemental Statement of the Case (SSOC).  He was 
informed by the October 2001 rating decision that the medical 
evidence of record did not show that his current claimed 
conditions were related to service.  He was also informed of 
the lack of evidence of an in-service disease process and 
that the evidence did not show current claimed residuals of 
the 1942 hernia operation.  A March 2000 letter from the RO 
also informed him of the specific evidence needed for his 
application, and of the assistance that VA would provide in 
developing that evidence.  The appellant was also provided 
with letters from the RO explaining the VCAA in April 2001 
and May 2001.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was informed about the 
provisions of the VCAA in letters sent by the RO in April 
2001 and May 2001 - prior to the rating decision of October 
2001.  The appellant did not provide any information to VA 
concerning treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the six service connection 
claims at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  Furthermore, neither the appellant nor 
his representative has asserted that any of these six issues 
requires further development or action under VCAA or the 
implementing regulations.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for glaucoma, bilateral 
hearing loss, a low back disorder (including arthritis), a 
cardiac disorder, bilateral hip arthritis and a hiatal hernia 
is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



